Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 28.
My dearest Wife.
Ghent 19. August 1814

At last, I have the satisfaction of knowing that there is no positive obstacle to the passage of Letters directly by the Post, between this place, and St: Petersburg, and that you have received the first and second Letters that I wrote you after my arrival here—But as you received them both together, I am further confirmed in the suspicion I had already formed in consequence of having myself received several times in like manner two of your Letters at once—namely that there is some place on their passage, from which the Post goes only once a Week—Another confirmation of it is that, at the same time with your favour of 26. I received one from Mr Harris, dated the 23d:—I have already informed you that I received your two Letters of 15 and 19. July together—From all which it appears that it is the Post that leaves St: Petersburg on Wednesday’s, which comes on without detention; but that the Letters of the Saturday’s Mail, are somewhere stopp’d from one Post day to the next—It would seem from the manner in which you received my numbers 12 and 13. that the arrangement is the same on the return, for I sent the first of them to the Post Office on a Saturday and the second on a Wednesday—Since then I have always dispatched my Letters to you, on Tuesdays and Fridays; not one of which as yet have I missed—If my conjectures are founded you will even not receive this Letter sooner than that which I shall, please God, write you next Tuesday; but I still write twice a week, untill I can more clearly ascertain that there are no means of transmitting the Letters oftener than once—In reducing the frequency of my Letters to you, I shall lose one half of the most pleasant occupation I have, and in hearing from you only once a Week, I am deprived of half my greatest enjoyments.
You have mentioned to me that Mr Smith and his family were to go down to Cronstadt to embark on the 27th: of July, but you have not mentioned to me what vessel they were coming in; nor to what place they were bound. This omission leaves me anxious and uncertain concerning them—The John Adams, as I have written you, is to sail from the Texel on the 25th: of this Month—Her Passport expressly mentions Mr and Mrs: Smith, their Child, Martha Godfrey, and a Man Servant, name unknown (which I had inserted to meet the case of their having one) as Passengers. If therefore they arrive at the Texel before the 25th. they can go in the John Adams if they please—But Mr Smith I know now, is regularly commissioned as Secretary to the Legation in Russia—He has been so these two years, although utterly unknown to me untill last week—It is yet unknown to himself—If on receiving this information he should prefer returning to Russia, he has the right to do so, and I shall certainly not interfere with his determination—My embarrassment is that wishing to write to him to give him notice of these facts, and his election what to do under these Circumstances, I know not where to address my Letter to him—If he sailed from Cronstadt at the time indicated in your Letter, and his destination was to the Texel, it is probable he will have arrived there before the John Adams will be gone; but I should much regret that he should go without knowing that he has it in his choice to stay.—I shall at all Events write to him by Mr Dallas, who goes in the John Adams as the bearer of our Dispatches, and if he concludes to return with me to Russia, I shall invite him to come here, where I am in great want of his assistance as a Secretary—It will be indeed indispensable for him to consider the expence of returning, and the prospect that the Mission itself will terminate next Spring—My own opinion is that for his own interest he will do better to go home, but of that he must judge for himself.
Since I wrote you last we have neither seen nor heard from the British Commissioners—After the second Conference they sent off a Messenger to London, to enquire of their Government whether they should have any thing more to say to us. Their Messenger returned the Evening before last, but we have not a word from them yet—The Conferences have now been ten days suspended, and I may say to you it is by no means clear that they will be resumed—On our part we have never occasioned or asked the delay of an hour. Between the first and the second conference we received dispatches from the Secretary of State, which Mr Gallatin, Mr Hughes and myself set up untill one the next Morning to decypher—This encroached something upon my hour of retirement which is now regularly at 9 O’Clock. Hitherto we have had no Evenings—We dine, all together, at four, and sit usually at Table untill six—We then disperse to our several amusements and avocations—Mine is a solitary walk of two or three hours—Solitary, because I find none of the other Gentlemen disposed to join me in it, particularly at that hour—They frequent the Coffee–Houses, the Reading–Rooms, and the Billiard Tables—Between 8 and 9 I return from my walk, and immediately betake myself to bed.—I rise usually about 5 in the morning and from that time untill dinner am closely engaged in writing or in other business—We breakfast separately each in his own chamber, and meet almost every day for an hour or two between breakfast and dinner—We are not troublesome to one another, and if our Landlord was not quite so anxious as he is to fatten upon us too fast, we should live with as much satisfaction as I believe would be possible at Bachelor’s Hall—We pay him a very liberal and generous price; but he was to furnish the house completely and elegantly, which he has not done; and as for the boarding part we give him a fixed price by the head and the day, he requires a scolding once or twice a week to make him provide us with tolerable fare.
If as it would appear by the preparations for the Man Mountain (Lord Hill)’s Expedition, the British Government mean to break us up before the first of September, our Residence here will not extend beyond the Month for which we positively took this house, and which has already more than half elapsed; but as the autumn advances and the Nights lengthen, if we are to stay here we shall find changes in our Condition which to me particularly will be no improvement of it—I find myself already compelled to abridge my walk after dinner, and shall soon be obliged to give it up altogether—I hope we shall have no Winter Evenings to dispose of.
I am glad you went to the Te Deum upon the Emperors return to St: Petersburg; as you had not seen the ceremony before, it was a curiosity, and on that occasion it probably did not keep you so long on your feet, as they sometimes do in their solemnities, which the little Lord told Mr Narishkin were so diaboliquement longs.—The Chevalier Bardaxi I perceive has not yet quitted Russia. I hope you have congratulated the Countess upon the Re–establishment of the Inquisition—We are told here that king Charles the 4th: demands to be restored to his Crown, and declares that his supposed abdication in favour of his Son Ferdinand was a forgery.—Mr Gallatin tells me that he has seen in the French Newspapers an account of the Death of the Princess de Tarente, and Milligan says he had Letters long ago mentioning that Captain Guedes was married—Deaths and Marriages are things of such universal interest, that I almost doubted these Events as you had not spoken of them in any of your Letters to me.
Mr Van Rensselaer is the only new American we have seen since Tuesday; he came from London, and is gone to Paris—No sign of Mr Todd as yet—The Mayor has just called on me, and I have only time and space to give my love to Charles, and assure you that I am ever your’s—

A